Citation Nr: 0838035	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-20 634A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by Regional Hospital-Jackson, Hub City Emergency 
Physicians, Madison Clinic Corps, Jackson Anesthesia, and 
Associated Pathologists on June 1, 2005 to June 5, 2005, 
pursuant to the Veterans Millennium Health Care and Benefits 
Act (Millennium Bill Act).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 2000 to October 
2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Memphis, Tennessee, which denied 
payment for medical service under the Millennium Bill Act.  
The claims file has been transferred to the Nashville, 
Tennessee RO.  The veteran testified before the undersigned 
at a Board hearing in March 2008.

At his hearing, the veteran raised the issue of entitlement 
to VA healthcare benefits pursuant to 38 C.F.R. § 17.36-17.37 
(2008).  The Board refers this matter to the RO for proper 
action.  


FINDING OF FACT

At the time the medical treatment was furnished, the veteran 
had not received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such medical treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by Regional Hospital-Jackson, Hub City 
Emergency Physicians, Madison Clinic Corps, Jackson 
Anesthesia, and Associated Pathologists on June 1, 2005 to 
June 5, 2005, pursuant to the Veterans Millennium Health Care 
and Benefits Act have not been met.  38 U.S.C.A. § 1725 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 17.1000, 17.1001, 17.1002 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the claimant of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) and the evidence, if any, to be provided 
by the claimant.

In this case a VCAA letter was issued in November 2005 which 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir.  2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  The 
claimant was sent an SOC in September 2007.

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

The Board further notes that changes were made to the 
provisions of 38 U.S.C.A. § 1725 on October 10, 2008 pursuant 
to the Veterans' Mental Health and Other Care Improvement Act 
of 2008, Pub. L. No. 110-387, §_, 122 Stat. 4110, _(2008).  
However, the changes did not include any amendment to or 
affecting 38 C.F.R. § 17.1002(e) which is the basis for the 
denial below.  


Payment or Reimbursement for Medical Services,
Pursuant to the "Millennium Bill Act"

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177, 
and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  

In this case, the service rendered occurred after the 
effective date of the Millennium Bill Act.

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities, the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

The veteran seeks payment or reimbursement for medical 
services rendered by Regional Hospital-Jackson, Hub City 
Emergency Physicians, Madison Clinic Corps, Jackson 
Anesthesia, and Associated Pathologists on June 1, 2005 to 
June 5, 2005.  The veteran received treatment for a traumatic 
injury to the left femoral artery.  

In reviewing the criteria above, the veteran does not meet 
criterion (e) which requires that at the time the emergency 
treatment was furnished, the veteran had to be enrolled in 
the VA health care system and had to have received medical 
services under authority of 38 U.S.C. Chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment.  The veteran had not received any treatment within 
the 24 months which preceded his treatment provided by 
Regional Hospital-Jackson, Hub City Emergency Physicians, 
Madison Clinic Corps, Jackson Anesthesia, and Associated 
Pathologists on June 1, 2005 to June 5, 2005.

The criteria for payment or reimbursement for emergency 
service in non-VA facilities under 38 U.S.C.A. § 1725 
includes the requirement that all cited criteria are met.  
That is not the case here.  Accordingly, one of the requisite 
criteria set forth above, 38 C.F.R. § 17.1002(e), is not met.  
38 U.S.C.A. § 1725.

At his hearing, the veteran indicated that he was financially 
liable to the providers of emergency treatment for that 
treatment and that he had no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment.  He maintained that payment is 
warranted pursuant to 38 C.F.R. § 17.37.  He indicated that 
he was 60 percent service-connected (the record shows that he 
receives a 60 percent service-connected rating for bipolar 
disorder) and that he was on a three year wait-list for a 
primary care physician.  He indicated that he was never told 
of any requirements to meet entitlement under the Millennium 
Bill Act.

As noted, even if the veteran had no coverage under a health-
plan contract for payment or reimbursement, in whole or in 
part, for the emergency treatment and had no coverage under a 
health-plan contract for payment or reimbursement, the 
veteran unfortunately does not meet one of the other 
criterion.  The Board points out that the provisions in 38 
C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all 
of the aforementioned enumerated criteria must be met.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

With regard to the allegations of entitlement to payment 
under 38 C.F.R. § 17.37, the Board notes that hospital care 
and medical service may be provided pursuant to 38 C.F.R. 
§ 17.36-17.38.  The Board has referred this matter, as it is 
a separate determination and a matter which has not been 
considered by the RO, to the RO for proper action to include 
adjudication.  This matter is not within the Board's 
jurisdiction at this time as it has not been initially 
adjudicated by the RO.

Accordingly, entitlement to payment or reimbursement for 
medical services provided by Regional Hospital-Jackson, Hub 
City Emergency Physicians, Madison Clinic Corps, Jackson 
Anesthesia, and Associated Pathologists on June 1, 2005 to 
June 5, 2005, pursuant to the Millennium Bill Act is not 
warranted.


ORDER

Payment or reimbursement for medical services provided by 
Regional Hospital-Jackson, Hub City Emergency Physicians, 
Madison Clinic Corps, Jackson Anesthesia, and Associated 
Pathologists on June 1, 2005 to June 5, 2005, pursuant to the 
Millennium Bill Act, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


